Title: To George Washington from Colonel Moses Hazen, 29 January 1780
From: Hazen, Moses
To: Washington, George


          
            Dear Sir
            Cranes Mills [N.J.] 29th January 1780
          
          I have received your Excellencys letter’s of the 25th and 27th Instant. I am Happy in Genl St Clairs arrival here to look into the Situation of this post, which in the present Condition of the Roads and Ice in the Sound, I think to be a Critical one, I have Informed Genl St Clair of my Instructions, Contoonments, guards, and Pickets, and the reasons that Induced me to make the alterations from those of General Irvings—I have Paid the Closest attention in gaining every Neccessary Information of the enemys Strength and position, and am Sorry that I have not been able to Collect Such favourable Intelligance as would have Justified an attemp on the enemies guards Pickets Posts or Contoonments—on last wednesday evening the enemy on the Island ware in motion to attack our Contoonments—they ware to march in three Columns the one to Cross at amboy one at New Blasing Starr and the other at mosses mills—which movement Colonel gray who is Posted at Raway had Information of by 7 oClock in the evening—But the enemy being alarmed with Something on a large Scale Intended from us on that Night Desisted from their project, and put themselves on the Defensive.
          Your Excellency will Please to remember that I mentioned the Necessity of having a Greater number of Horse to Patroll this Country as the best Security for the Detachment and the Country—I must confess that I never Thought our advance guards and Pickets to be Secure—at the Same time I did not expect after the precautions which I had Taken and the repeated exhortations given, that any of them would have been So Shamefully Surprised—I am Conscious in having Done my Duty to the best of my Judgement with respect to them—and so fortunate was I in having obtain’d Such Intelligance as Induced me to believe

the enemy would make an attempt on the very Night, or the preceding one which they did, which was Communicated to all the officers Commandg Pickets guards or Battallions—on Tuesday at one oClock in the morning I called for Capt. Bedkins Compy of Horse acquainted him of the enemys Design, and reminded him of the Danger our guards Pickets and Contoonments ware in; I then Told him that on that or the following night the enemy most Probably would make the attemp; That he must go to Elizabeth Town with his Troop and Patroll every road and avenue leading into that place or our Contoonments; That it would be Necessary for him to have Two videt Centinals mounted at the Commandg officers door in order to bring me and the Commanding officers of Battallions Intelligance of any movements of the enemy—Yet his whole Troop of Horse might have been Carried of[f] to the enemy by Two or three Torys not Having a Single Sentinal over them: he Says in his own Justification that he followed Major Ecclestons order’s be that as it Will they Neither of them followed mine—Yet I have the DisHonr of Loosing my Pickets throught their Neglect—By my Instructions one half of the Picket at Elizabeth Town Consisting of a Major Two Captans four Subalterns ware to be on guard and patrolls relieved every Day and the whole Picket Relieved every T⟨wo⟩ Days—These are Circumstances which It may not be Improper your Excellency Should be acquainted with—The Picket at Newark was equally Surprised the Soldie⟨rs⟩ lodged in the academy, the officer in a Private House not a Patroll out—this also was Contrary to the orders which he received from me I Have the Honr to be Dear Sir Your Excellencys Most obed. and very Hume Servant
          
            Moses Hazen
          
          
            P:S. Inclosed your Excellency will Receive a Return of the Detachment and a New York gazette.
          
        